                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                          CRIMINAL NO. 5:11-CR-218-2H
                             CIVIL NO. 5:20-CV-77-H

 RODNEY ANTAWAN BROWN,                      )
                                            )
                      Petitioner,           )
                                            )
                 V.                         )                    ORDER
                                            )
 UNITED STATES OF AMERICA,                  )
                                           ')
                      Respondent.          )\



                This action was initiated after the enactment and implementation of
  habeas corpus reforms contained in Title I of the "Antiterrorism and Effective Death
  Penalty Act of 1996." 28 U.S.C. § 2244 (b)(3)(A) provides that before a second or
  successive habeas corpus application may be filed in the district court, the applicant
  must move the appropriate court of appeals for an order authorizing the district court to
· consider the application. 28 U.S.C. § 2244 (b)(3)(A); see also 28 U.S.C. § 2255(h)
  (requiring successive motions to be certified by a panel of the appropriate court of
  appeals as provided in 28 U.S.C. §· 2244).
                                                                             (
               Th~ petitioner has filed at least one prior section 2255 claim; therefore
this court is without jurisdiction to review the matter until authorized to do so by the
United States Court of Appeals for the Fourth Circuit. Accordingly this matter is
DISMISSED without prejudice for the petitioner to seek authorization to file this
application in the Eastern District of North Carolina.

                A certificate of appealability shall not issue absent "a substantial showing
of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). A petitioner satisfies
this standard by demonstrating that reasonable jurists would find that an assessment
of the constitutional claims is debatable and that any dispositive procedural ruling
dismissing such claims is likewise debatable. Miller-El v. Cockrell. 537 U.S. 322, 336-
38 (2003); Slack v. McDaniel. 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,
683-84 (4th Cir. 2001). Reasonable jurists would not find this court's dismiss~! of
Petitioner's § ,2255 Motion as successive debatable. Therefore, a certificate of
appealability is DENIED.


              SO ORDERED, this 3rd day of March, 2020.


                                        MALCOLM J. HOWARD
                                        SENIOR UNITED STATES DISTRICT JUDGE
